Judgment unanimously affirmed. Memorandum: With one exception, defense counsel did not object to the portions of the prosecutor’s cross-examination and summation and of the court’s charge now assigned as error. He has failed to preserve these issues for review and on this record we find no reason to reach them in the interest of justice (see, People v Thomas, 50 NY2d 467, 471, 473). The portion of the summation to which defendant objected and of which he now complains does not present reversible error. (Appeal from judgment of Monroe County Court, Bergin, J. — burglary, second degree.) Present — Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Schnepp, JJ.